DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1/19/2022 is acknowledged. Accordingly, claims 7 and 14 have been cancelled, claims 1, 11-13, 15-16 and 20 have been amended, thus currently claims 1-6, 8-13 and 14-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 9-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6, 12 and 14 of U.S. Patent No. 11022861 to Moltaji in view of Debevec et al (US 20160261850 A1, hereinafter, “Debevec”, previously cited by the Examiner).

Regarding claim 1, Moltaji teaches lighting assembly (lighting assembly, see claim 1, line 1), comprising: 

a plurality of lighting fixtures (lighting fixtures, see claim 1, line 5) attached to the mounting frame (see claim 1, line 5), wherein the plurality of lighting fixtures comprises a first lighting fixture (first light fixture, see claim 1, line 9) and a second lighting fixture (second light fixture, see claim 1, line 9), and wherein the first lighting fixture is mounted at a same height (same height, see claim 6, line 2) measured from a lower end (lower end, see claim 6, lines 2-3) of the lighting assembly as the second lighting fixture and produces a same light intensity (same intensity, see claim 6, line 3) as the second lighting fixture (see claim 6); 
although Moltaji teaches the lighting assembly includes a plurality of camera mounts;
Moltaji does not explicitly teach a plurality of still image cameras attached to the mounting frame; and 
a programmable controller configured to synchronize shutters of the plurality of still image cameras with light and polarization patterns produced by the plurality of lighting fixtures.
Debevec teaches a lighting assembly (facial capture setup, see figures 1-15) including a mounting frame (gantry 205) and plurality of camera mounts (see mounts on vertical bars of the gantry 205, see fig 1);

a programmable controller (USB-programmable 80 MHz Microchip PIC32 micro controller) configured to synchronize shutters (since Canon EOS 600D have a shutter, see ¶ 68) of the plurality of still image cameras (201) with light and polarization patterns (polarization pattern produced by polarizing filter 13803) produced by the plurality of lighting fixtures (1301 or 203 and 1303, see ¶ 28).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the cameras and controller as taught by Debevec into the teachings of Moltaji, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to include cameras on camera mounts and a controller to synchronize the shutters of the plurality of cameras at the same time. One of ordinary skill would have been motivated to make this modification to achieve high-quality single-shot capture of facial geometry.

Regarding claim 3, Moltaji does not explicitly teach wherein a lower end of a vertical bar of the plurality of vertical bars is attached to a first horizontal joist, and wherein an upper end of the vertical bar is attached to a second horizontal joist.
Debevec teaches wherein a lower end of a vertical bar (see lower end of one V, see annotated figure below) of the plurality of vertical bars (V) is attached (at J2, as seen in annotated figure below) to a first horizontal joist (see one of H, see annotated figure below), and wherein an upper end (see upper end of one V in annotated figure below) of the vertical bar (V) is attached (at J1, as seen in annotated figure below) to a second horizontal joist (see another H in annotated figure below).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the vertical and horizontal bars as taught by Debevec into the teachings of Moltaji in order to provide support to the lighting fixtures and cameras. One of ordinary skill in the art would have been motivated to include the bars so that the structure is sturdy enough to carry for o or more devices attached to it.
Figure 2 of Debevec with Examiner’s annotations has been reproduced below:

    PNG
    media_image1.png
    734
    1040
    media_image1.png
    Greyscale


Regarding claim 6, Moltaji does not explicitly teach wherein two or more light beams produced by two or more lighting fixtures of the plurality of lighting fixtures converge in a pre-defined point located in a spatial proximity of an axis of symmetry of the lighting assembly.
Debevec teaches wherein two or more light beams (light from 1301, 203, see ¶ 30) produced by two or more lighting fixtures of the plurality of lighting fixtures (1301 or 203 and 1303) converge in a pre-defined point (subject been photographed, as seen in figure 2) located in a spatial proximity of an axis of symmetry (see position corresponding to the face being photographed, additionally see figure 1b of US 20090226049 A1, reference incorporated by Debevec in ¶ 2-3) of the lighting assembly (facial capture setup).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the aim the light beams as taught by Debevec into the teachings of Moltaji in order to provide illumination from all directions onto the subject being photographed. One of ordinary skill would have been motivated to make this modification to achieve high-quality single-shot capture of facial geometry.

Regarding claim 9, Moltaji does not explicitly teach wherein the plurality of lighting fixtures comprise a first lighting fixture equipped with a horizontal polarization filter and a second lighting fixture equipped with a vertical polarization filter.
Debevec teaches wherein the plurality of lighting fixtures (203s) comprise a first lighting fixture (one 203) equipped with a horizontal polarization filter (linear polarizing 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the filters as taught by Debevec into the teachings of Moltaji because using polarizing filters can increase color saturation in images by reducing reflections from water, glass, leaves, and other non-metal surfaces. One of ordinary skill would have been motivated to make this modification to achieve high-quality single-shot capture of facial geometry.

Regarding claim 10, Moltaji does not explicitly teach wherein the plurality of lighting fixtures comprise a lighting fixture having an adjustable light intensity controlled by the programmable controller.
Debevec teaches wherein the plurality of lighting fixtures comprise a lighting fixture having an adjustable light intensity controlled by the programmable controller.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate an adjustable light intensity control as taught by Debevec into the teachings of Moltaji in order to provide sufficient illumination onto the subject being photographed and avoid excessive reflections back to the cameras. One of ordinary skill would have been motivated to make this modification to achieve high-quality single-shot capture of facial geometry.

Regarding claim 11, Moltaji does not explicitly teach wherein the imaginary cylindrical surface comprises a cylindrical segment of an angle between 180 and 270 degrees.
Debevec teaches wherein the imaginary cylindrical surface (imaginary surface under 205) comprises a cylindrical segment of an angle between 180 (note,  in figure 1a images have been taken from a right side to a left side of the subject’s face, which corresponds to at least 180 degrees of images taken by the cameras, also note cameras are positioned on the gantry, and thus the gantry must span at least correspond to 180 degrees of a cylindrical segment, also seen in figure 1 of US 20120050606 A1, reference incorporated by Debevec in ¶ 2-3) and 270 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the imaginary cylindrical surface as taught by Debevec into the teachings of Moltaji so that the mounting frame provides the cameras with positions all around the subject being photographed. One of ordinary skill would have been motivated to make this modification to achieve high-quality single-shot capture of facial geometry.

Regarding claim 12, Moltaji teaches a lighting assembly (lighting assembly, see claim 12, line 1), comprising:
a mounting frame (mounting frame, see claim 12, line 2) comprising a plurality of vertical bars (vertical bars, see claim 12, line 4) positioned on an imaginary cylindrical surface (cylindrical surface, see claim 12, line 3);

a plurality of lighting fixtures (lighting fixtures, see claim 12, line 5) attached to the mounting frame (see claim 12, line 5), wherein the plurality of lighting fixtures comprises a first lighting fixture (first lighting fixture, see claim 12, line 6) and a second lighting fixture (second lighting fixture, see claim 12, line 6-7), and wherein the first lighting fixture, which is located further from a center of a vertical axis of symmetry (center of vertical axis of symmetry, see claim 12, lines 7-8) of the lighting assembly than the second lighting fixture (see claim 12, lines 7-8), produces a first light intensity (first light intensity, see claim 12, line 9) exceeding a second light intensity (second lighting intensity, see claim 12, lines 9-10) of the second lighting fixture (see claim 12, line 10),
a plurality of camera mounts (camera mounts, see claim 12, line 11) attached to the mounting frame (see claim 12, line 11), wherein the lighting fixtures and camera mounts are positioned to form a pre-defined grid configuration (grid configuration , see claim 12, lines 11-12). 
Moltaji does not explicitly teach a programmable controller configured to synchronize shutters of one or more still image cameras with setting light and polarization patterns produced by the lighting fixtures.
Debevec teaches a lighting assembly (facial capture setup, see figures 1-15) including a mounting frame (gantry 205) and plurality of camera mounts (see mounts on vertical bars of the gantry 205, see fig 1);
a programmable controller (USB-programmable 80 MHz Microchip PIC32 micro controller) configured to synchronize shutters (since Canon EOS 600D have a shutter, 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the cameras and controller as taught by Debevec into the teachings of Moltaji, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to include cameras on camera mounts and a controller to synchronize the shutters of the plurality of cameras at the same time. One of ordinary skill would have been motivated to make this modification to achieve high-quality single-shot capture of facial geometry.

Regarding claim 13, Moltaji as modified by Debevec teaches wherein light intensities (light intensity of 1301 or 203 and 1303) of the plurality of lighting fixtures are controllable by the programmable controller (USB-programmable 80 MHz Microchip PIC32 micro controller, see ¶ 30); but
Moltaji as modified by Debevec does not explicitly teach wherein light intensities is adjustable.
In re Preda, 159 USPQ 342 (CCPA 1968), 
In this case, one of ordinary skill in the art would have considered the distances of each light fixtures with respect to the subject are different, and recognized light may not reach the subject being photographed equally or with the same intensity;
Thus, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the light intensity of the light fixtures of Moltaji as modified by Debevec adjustable, since adjusting light intensity is one of the many strategies available in the art of photography. And one of ordinary skill would have been motivated to make this modification to provide photographs with the same amount of brightness.
 
Regarding claim 15, Moltaji does not explicitly teach wherein the imaginary cylindrical surface comprises a cylindrical segment of an angle between 180 and 270 degrees.
Debevec teaches wherein the imaginary cylindrical surface (imaginary surface under 205) comprises a cylindrical segment of an angle between 180 (note,  in figure 1a images have been taken from a right side to a left side of the subject’s face, which corresponds to at least 180 degrees of images taken by the cameras, also note cameras are positioned on the gantry, and thus the gantry must span at least 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the imaginary cylindrical surface as taught by Debevec into the teachings of Moltaji so that the mounting frame provides the cameras with positions all around the subject being photographed. One of ordinary skill would have been motivated to make this modification to achieve high-quality single-shot capture of facial geometry.

Regarding claim 16, Moltaji does not explicitly teach wherein the plurality of lighting fixtures comprise a first lighting fixture equipped with a horizontal polarization filter and a second lighting fixture equipped with a vertical polarization filter.
Debevec teaches wherein the plurality of lighting fixtures (203s) comprise a first lighting fixture (one 203) equipped with a horizontal polarization filter (linear polarizing filter 1303, see ¶ 111) and a second lighting fixture (another 203) equipped with a vertical polarization filter (see ¶ 111).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the filters as taught by Debevec into the teachings of Moltaji because using polarizing filters can increase color saturation in images by reducing reflections from water, glass, leaves, and other non-metal surfaces. One of ordinary skill would have been motivated to make this modification to achieve high-quality single-shot capture of facial geometry.

Regarding claim 17, Moltaji does not explicitly teach wherein the mounting frame further comprise a plurality of horizontal joists attached to the vertical bars, and wherein a lower end of a vertical bar of the plurality of vertical bars is attached to a first horizontal joist, and wherein an upper end of the vertical bar is attached to a second horizontal joist.
Debevec teaches wherein the mounting frame (205) further comprise a plurality of horizontal joists (Hs) attached to the vertical bars (Vs), and wherein a lower end of a vertical bar (see lower end of one V) of the plurality of vertical bars (V) is attached (at J2, as seen in annotated figure above) to a first horizontal joist (see one of H), and wherein an upper end (see upper end of one V) of the vertical bar (V) is attached (at J1, as seen in annotated figure above) to a second horizontal joist (see another H).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the vertical and horizontal bars as taught by Debevec into the teachings of Moltaji in order to provide support to the lighting fixtures and cameras. One of ordinary skill in the art would have been motivated to include the bars so that the structure is sturdy enough to carry for o or more devices attached to it.

Regarding claim 18, Moltaji does not explicitly teach wherein two or more light beams produced by two or more lighting fixtures of the plurality of lighting fixtures converge in a pre-defined point located in a spatial proximity of an axis of symmetry of the lighting assembly.
Debevec teaches wherein two or more light beams (light from 1301, 203, see ¶ 30) produced by two or more lighting fixtures of the plurality of lighting fixtures (1301 or 203 and 1303) converge in a pre-defined point (subject been photographed, as seen in figure 2) located in a spatial proximity of an axis of symmetry (see position corresponding to the face being photographed, additionally see figure 1b of US 20090226049 A1, reference incorporated by Debevec in ¶ 2-3) of the lighting assembly (facial capture setup).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the aim the light beams as taught by Debevec into the teachings of Moltaji in order to provide illumination from all directions onto the subject being photographed. One of ordinary skill would have been motivated to make this modification to achieve high-quality single-shot capture of facial geometry.

Regarding claim 19, Moltaji does not explicitly teach wherein two or more lighting fixtures, which are mounted at a same height measured from a lower end of the lighting assembly, are configured to produce a same light intensity.
Debevec teaches wherein two or more lighting fixtures (see two center 203s in the middle row of 203s, which are in between two external 203s in fig 2), which are mounted at a same height (necessarily occurring since they are attached to the same horizontal bar, as seen in figure 2) measured from a lower end (see lower center horizontal bar H) of the lighting assembly, are configured to produce a same light intensity (since the two middle light fixtures are the same, as clearly seen in fig 2, they provide the same amount of light).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light intensities as taught by Debevec into the teachings of Moltaji in order to provide same illumination from all directions onto the subject being photographed. One of ordinary skill would have been motivated to make this modification to achieve high-quality single-shot capture of facial geometry.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over Moltaji in view of Debevec as applied to claim 1 above, and further in view of Crete (US 3604913 A, hereinafter, “Crete”, previously cited by the Examiner).

Regarding claim 2, Debevec teaches wherein a lighting fixture (one of 1301 or 203 and 1303) of the plurality of lighting fixtures (1301 or 203 and 1303) comprises a light source (1301, 203) and a polarization filter (1303);
Debevec does not explicitly teach lighting fixture comprises a reflector.
However, utilizing reflectors with light sources is known in the art, as disclosed by Crete below:
Crete teaches a lighting assembly (lighting assembly, see figures 1-16) in the same field of endeavor (see ¶ 2) having a plurality of lighting fixtures (lamps 39, 40 and reflection units 34, 35);
the lighting fixture (39, 34) comprises a reflector (34).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the reflector as taught by Crete into the teachings of Debevec in order to enhance light redirection onto the subject. One of ordinary skill would have been motivated to make this modification to utilize most light from the light sources and to avoid light losses.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over Moltaji in view of Debevec as applied to claim 1 above, and further in view of Qian Jun (CN 104142597 A, hereinafter “Qian”, previously cited by the Examiner).

Regarding claim 4, Debevec teaches wherein a lighting fixture (one of 1301 or 203 and 1303) of the plurality of lighting fixtures (1301 or 203 and 1303) is attached to mounting frame (205) by an mount (see mount holding each 203, and seen in figure 2).
Debevec does not explicitly teach the mount is an adjustable mount which allows changing direction of a light beam emitted by the lighting fixture.
Qian teaches a lighting assembly (flashlight 5 with supporting tripod camera flash bracket, see figures 1-2) having a light fixture (5) supported by a mount (flash bracket);
the mount (5) is an adjustable mount (adjustment assisted by operating handle 43) which allows changing direction of a light beam emitted by the lighting fixture (see ¶ 5).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the mount of Debevec adjustable as taught by Qian in order to improve aiming at the existing subject. One of ordinary skill would have been motivated to make enhance illumination over the subject being photographed.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over Moltaji in view of Debevec as applied to claim 1 above, and further in view of Zhou (CN 206117825 U, hereinafter “Zhou”, previously cited by the Examiner).

Regarding claim 5, Debevec does not teach wherein the adjustable mount is controlled by the programmable controller.
Zhou teaches a lighting assembly (flash lamp 5 with rotating fixing and supporting device 6, see figures 1-2) having a light fixture (5) supported by a mount (6);
wherein the adjustable mount (5) is controlled by the programmable controller (rotary limit wireless control, see contents of the utility model).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to control the adjustable mount of Debevec as taught by Zhou, since it has been held by the courts that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. In re Venner, 120 USPQ 192 (CCPA 1958). One of ordinary skill in the art would have been motivated to make this modification to provide fast and automatic multi-angle rotation of the light fixture.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over Moltaji in view of Debevec as applied to claim 1 above, and further in view of Mueller et al. (US 20130222684 A1, hereinafter “Mueller”, previously cited by the Examiner).

Regarding claim 8, Although Debevec discloses a system capable of manipulating the photos taken by the system, and display them as seen in figures 1a-1d and 6a-11b,
Debevec does not explicitly teach further comprising: a reference video system comprising one or more video screens configured to display visual feeds received from the plurality of still image cameras.
Mueller teaches a lighting assembly (360.degree. imaging system 10, see figure 6, and figures 1-5 and 7-19 to show common elements to all embodiments) having a mounting frame (horizontally oriented boom 14, first and second vertically oriented arms 16, 18, second horizontal boom 46, third and fourth vertical arms 42, 48) supporting a plurality of lighting fixtures (plurality of lights 24a, 24b and 24c);
further comprising: a reference video system (monitor 40) comprising one or more video cameras and one or more video screens (at least one screen, better seen in figure 1) configured to display video (as expected from a monitor) feeds received from the video cameras (image capture device 26).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the video system as taught by Muller into the teachings of Debevec in order to visualize and/or edit the images taken by cameras. One of ordinary skill would have been motivated to make this modification to provide an enhanced graphic user interface.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over Moltaji in view of Debevec as applied to claim 12 above, and further in view of Mueller.

Regarding claim 20, Although Debevec discloses a system capable of manipulating the photos taken by the system, and display them as seen in figures 1a-1d and 6a-11b,
Debevec does not explicitly teach further comprising: a reference video system comprising one or more video screens configuring to display visual feeds received from the plurality of still image cameras.
Mueller teaches a lighting assembly (360.degree. imaging system 10, see figure 6, and figures 1-5 and 7-19 to show common elements to all embodiments) having a mounting frame (horizontally oriented boom 14, first and second vertically oriented arms 16, 18, second horizontal boom 46, third and fourth vertical arms 42, 48) supporting a plurality of lighting fixtures (plurality of lights 24a, 24b and 24c);
further comprising: a reference video system (monitor 40) comprising one or more video cameras and one or more video screens (at least one screen, better seen in figure 1) configuring to display video (as expected from a monitor) feeds received from the video cameras (image capture device 26).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the video system as taught by Muller into the teachings of Debevec in order to visualize and/or edit the images taken by cameras. One of ordinary skill would have been motivated to make this modification to provide an enhanced graphic user interface.

Response to Arguments
The examiner has reviewed the previous office action in view of the amendments, and notes that a Double Patent rejection should have been raised at the time of the non-final rejection; therefore, the previous rejections have been withdrawn. 
The current office action is NOT made final. The examiner regrets any inconvenience to the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875